DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 in the reply filed on 11/23/2021 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.
Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/5/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to an invertible water-in-oil latex comprising the recited water soluble polymer with about 1-100 mol% acrylamide residues, 0.1-10 wt% of an inversion surfactant with HLB of 10 or greater, and 0.1-20 wt% of an alkyl ricinoleate.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Brinkman et al (US 20160333252 A1), hereinafter “Brinkman, and Kayser et al (US 20120088698 A1), hereinafter “Kayser”.  Brinkman teaches invertible water-in-oil latices comprising about 15-50 wt% of water soluble polymer with at least 50 mol% acrylamide, 0.1-2 wt% of a first inversion surfactant with HLB of about 15-35, and 0.2-4 wt% of a second inversion surfactant with HLB of about 8-20.  Brinkman does not teach or suggest the alkyl ricinoleate in the instant claim.  Kayser teaches a water-in-oil emulsion comprising 20-90% of continuous phase [0107] which can be triglyceride of ricinoleic acid [0099].  However, the ricinoleic acid triglyceride does not qualify for the claimed alkyl ricinoleate.  It would not be prima facie obvious for one of ordinary skill in the art at the time of filing to select alkyl 
Independent claim 10 is directed to forming an invertible latex by adding an alkyl ricinoleate.  The prior art does not teach or suggest this limitation for the same reason as stated above.
Independent claim 13 is directed to a method of using the invertible latex of claim 1 and thus requires all limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-17 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                           

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762